Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 23, 2021. 

Amendments
           Applicant's response and amendments, filed September 23, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 10-17 and 30-38, and amended Claims 1, 3, 8-9, 20, and 29.
	 
Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1-8 and 18-19, drawn to a method for reducing the need for apheresis in a patient having familial hypercholesterolemia, the method comprising the step(s) of administering to the patient a pharmaceutical composition comprising a suspension of replication deficient recombinant adeno-associated virus (rAAV) comprising AAV ITRs and a nucleic acid sequence encodes a human LDL receptor (hLDLR) operably linked to a liver specific promoter, said vector genome packaged in an AAV8 capsid, said composition comprising at least 5x10^11 genome copies/ml and a rAAV Empty:Full particle ratio of at least 1:4.

Within Group II, Applicant has elected the following species, wherein the alternative additional method step further comprises co-treating the patients with an immunosuppressive regimen, as recited in Claim 3.

	Claims 1-9 and 18-29 are pending. 
	Claims 9 and 20-29 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

	
Priority
This application is a 371 of PCT/US2018/018678 filed on February 20, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/461,015, filed on February 20, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on July 13, 2020, February 10, 2021, and September 23, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016).
Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is 

Specification
1. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. pg 15, line 20; pg 16, line 18; pg 32, lines 4-8; Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


2. 	Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “Poloxamer”. Claim 8 recites “Poloxamer 188”.
The terms “Poloxamer’ and “Poloxamer 188” have been capitalized in the claims which appears to indicate these are trademarks. However, it is noted that the terms poloxamer and poloxamer
188 are the official names for these compounds and thus should not be capitalized. 
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. See MPEP §2173.05(u).
	Appropriate correction is required. 

3. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the rAAV is AAV8.TBG.hLDLR”. Such is considered to be indefinite because the claim appears to be drawn to a genus of AAV8 vectors and the specification fails to disclose the structural requirement(s) of the vectors that objectively identifies it as “AAV8.TBG.hLDLR”. 

Appropriate correction is required. 

4. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “…2.5 x 10^12 Genome Copy (GC)/kg to 7.5 x 10^12 Genome Copy (GC)/kg body weight of the human subject as determined by oqPCR or ddPCR”. The phrase “as determined by” is considered to render the claim indefinite because it is unclear whether the limitations following the phrase “as determined by” are part of the claimed invention.  See MPEP § 2173.05(d). 
As-adverb
1. To the same extent or degree; equally: The child sang as sweetly as a nightingale.
2. For instance: large carnivores, as the bear or lion.
3. When taken into consideration in a specified relation or form: this definition as distinguished from the second one. 
(answers.com/topic/as; last visited on March 15, 2007). 

It is the Examiner’s position that the use of the term “as” renders the method of quantifying genome copy as an example [emphasis added] and does not exclude other means by which the quantitative value of genome copy is determined. 
Appropriate correction is required. 

5. 	Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Appropriate correction is required. See Claim 5, for example. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

6. 	Claims 1, 6, 8, and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Wilson et al is considered relevant prior art for having disclosed a method for reducing the levels of serum cholesterol in a subject, e.g. human patient [00056], having familial hypercholesterolemia [0003], the method comprising the step(s) of administering to said patient a pharmaceutical composition comprising a rAAV vector, to wit, an rAAV comprising an AAV8 capsid [00013, 60], encoding human LDLR to a subject having familial hypercholesterolemia, thereby correcting serum cholesterol levels [0004].
Wilson et al disclosed wherein the human LDLR cDNA is operably linked to a liver-specific promoter, to wit, a thyroxine binding globulin (TBG) promoter [00073]. 
Wilson et al disclosed wherein the viral vector is formulated in a pharmaceutical composition comprising saline, e.g. phosphate buffered saline, [00057], and thus is “suitable for peripheral vein infusion in human subjects”, e.g. administered intravenously [00054]. 

Wilson et al do not disclose ipsis verbis that the method reduces the need for apheresis in the subject; however, Wilson et al did disclose that treatment options to reduce excess serum cholesterol by LDL apheresis [0003]. Thus, reducing endogenous serum cholesterol via gene therapy would necessarily by recognized by the ordinary artisan to also reduce the need for LDL apheresis. 


The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Instant Claim 1 fails to recite the actual dosage that to be administered to the human patient, and thus there is a gap in the nexus of the recited 1x10^13 GC/ml concentration formulary and the actual dosage to be administered. 
The specification fails to disclose an element of criticality regarding the administration of a viral vector formulation comprising at least 1x10^13 GC/ml concentration, as opposed to any other GC/ml concentration. Rather, the substantive therapeutic effect is the viral vector dosage, to wit, genome copies, that are actually administered, not the concentration or volume in which the viral vector genome copies are present.

Wilson et al do not disclose ipsis verbis wherein a dose of 5 x 10^11 GC/kg of the rAAV suspension decreases baseline cholesterol levels in a double knockout (DKO) LDLR-/-Apobec-/- mouse model of Homozygous Familial Hypercholesterolemia (HoFH) by 25% to 75%.
However, "Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, to wit, AAV8.TBG.hLDLR ([00073], AAV8 vector comprising a human LDLR cDNA operably linked to a liver-specific thyroxine binding globulin (TBG) promoter) of Wilson et al, does not inherently possess the same properties as the instantly claimed should/if (recited conditional language) it be administered to a mouse model at a particular dose to achieve the functional results in said mouse model. 

      "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

Wilson et al do not disclose the pharmaceutical composition comprising the rAAV vector and the aqueous solution comprising phosphate buffered saline to further comprise a poloxamer. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Wright et al is considered relevant prior art for having disclosed pharmaceutical AAV vector formularies superior for clinical use (Abstract), wherein upon AAV vector purification, the AAV vector is formulated into a pharmaceutical carrier comprising 180mM NaCl, 20mM sodium phosphate, and 0.001% Pluronic F68 (syn. poloxamer 188), pH 7.3 (Example 2, [0074]).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, viral vectors, and methods of gene therapy. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
 AAV pharmaceutical carrier comprising PBS and poloxamer, as disclosed by Wright et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first AAV pharmaceutical carrier comprising PBS with a second AAV pharmaceutical carrier comprising PBS and poloxamer because Wright et al disclosed that such formulations are superior for clinical use (Abstract) and the AAV pharmaceutical carrier comprising PBS and poloxamer had been successfully reduced to practice in human patients [0074].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Wilson et al disclosed wherein the rAAV is AAV8.TBG.hLDLR ([00073], AAV8 vector comprising a human LDLR cDNA operably linked to a liver-specific thyroxine binding globulin (TBG) promoter). 
With respect to Claims 18-19, Wilson et al disclosed wherein patients with diagnosed with Heterozygous FH (HeFH) have moderate elevations in plasma LDL; whereas, patients 
With respect to Claim 8, Wilson et al disclosed wherein the composition is administered to the human subject via a peripheral vein (syn. intravenously, [00054]) by infusion of a suspension of replication deficient recombinant adeno-associated virus (rAAV), wherein said rAAV dosage may be formulated to comprise at least 1x10^9, 1x10^10, 1x10^11, 1x10^12, 1x10^14, or about 1x10^15 genome copies to treat a human patient (average 70kg), whereby 1x10^14 GC/patient is equivalent to 1.4x10^12 GC/kg [00056].
Wilson et al disclosed wherein the genome copy value may be determined and quantified using real-time PCR, although quantification of genome copies may be determined by any method known in the art [00055].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548), as applied to Claims 1, 6, 8, and 18-19, and in further view of BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021) and Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Wright et al disclosed pharmaceutical AAV vector formularies superior for clinical use (Abstract), wherein upon AAV vector purification, the AAV vector is formulated into a pharmaceutical carrier comprising .001% Pluronic F68 (syn. poloxamer 188), and
180mM NaCl, 20mM sodium phosphate, pH 7.3 (Example 2, [0074]).
Wright et al do not disclose wherein the sodium phosphate within the PBS is 10mM. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 7, BioQuest evidences a 1x phosphate buffered saline (1x PBS) formulary comprising
10mM sodium phosphate, pH of about 7.4. 
Similarly, Scripps Laboratories evidence a 1x phosphate buffered saline (1x PBS) formulary comprising
1x PBS (150mM NaCl; 10mM sodium phosphate) (Scripps), pH 7.2.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a PBS/Poloxamer 188 formulation buffer of 180mM NaCl, 10mM Na phosphate, 0.001% poloxamer 188, pH 7.3 with a reasonable expectation of success because the prior art (Wright et al; 20nM sodium phosphate) differs from the instant claim (10nM sodium phosphate) by merely by 10nM. The art recognizes that 1x phosphate buffered saline solutions may be formulated using 10nM sodium phosphate (Bioquest, Scripps). The instant specification fails to disclose an element of criticality regarding the 10nM sodium phosphate difference between the instant claim and the formulary of Wright et al, and the ordinary artisan would have reasonably expected 1xPBS formularies comprising 10nM or 20nM sodium phosphate to have the same properties. 
Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Wilson et al disclosed wherein the rAAV is AAV8.TBG.hLDLR ([00073], AAV8 vector comprising a human LDLR cDNA operably linked to a liver-specific thyroxine binding globulin (TBG) promoter). 
With respect to Claims 18-19, Wilson et al disclosed wherein patients with diagnosed with Heterozygous FH (HeFH) have moderate elevations in plasma LDL; whereas, patients diagnosed with Homozygous FH (HoFH) have high serum cholesterol [0003], and whereby patients diagnosed with HeFH or HoFH are encompassed by the method [00029].
With respect to Claim 8, Wilson et al disclosed wherein the composition is administered to the human subject via a peripheral vein (syn. intravenously, [00054]) by infusion of a suspension of replication deficient recombinant adeno-associated virus (rAAV), wherein said rAAV dosage may be formulated to comprise at least 1x10^9, 1x10^10, 1x10^11, 1x10^12, 1x10^14, or about 1x10^15 genome copies to treat a human patient (average 70kg), whereby 1x10^14 GC/patient is equivalent to 1.4x10^12 GC/kg [00056].
Wilson et al disclosed wherein the genome copy value may be determined and quantified using real-time PCR, although quantification of genome copies may be determined by any method known in the art [00055].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

8. 	Claim(s) 2 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548), BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021), and Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021), as applied to Claims 1, 6-8, and 18-19 above, and in further view of Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), and Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	Neither Wilson et al nor Wright et al disclose wherein the patient having familial hypercholesterolemia have a neutralizing antibody titer of less than or equal to 1:10 (Claim 2) or 1:5 (Claim 5) against the AAV8 capsid. 
	However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2 and 5, Boutin et al is considered relevant prior art for having taught that the prevalence of neutralizing antibodies to AAV8 capsids is naturally present in about 38% human patients worldwide (Abstract) with a seroprevalence 1:30 (pg 706, col. 2).
Boutin et al do not provide ipsis verbis data for less than 1:20, e.g. 1:10, 1:5; rather, Boutin et al taught that each patient has a naturally varying concentration (syn. titer) of AAV8 neutralizing antibodies (Table 1; 0.02, 0.51, 0.86, 3.53, 11.41, 18.88, 26.77, 50.24, 166.03, and 185.54), and thus a range of titers that would be less than 1:5, about 1:5, less than 1:10, about 1:10, about 1:20, about 1:30, and greater than 1:30, whereby the majority of individuals (85-100%) who were seropositive for AAV8 presented low titers (1:20; pg 708, col. 2; Figure 3B; pg 710, col. 2). 
	Similarly, Harrington et al (Applicant’s own work) is considered relevant prior art for having taught the natural prevalence of AAV8 neutralizing antibodies in human patients ranging 
	Ajufo et al is considered relevant prior art for having taught that patients suffering from homozygous familial hypercholesterolemia (HoFH) have a mean life expectancy of 33 years (Abstract). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method of treating a patient having familial hypercholesterolemia, said patient having a neutralizing antibody titer of less than or equal to 1:10 or 1:5 against the AAV8 capsid with a reasonable expectation of success because those of ordinary skill in the art previously recognized that patients suffering from homozygous familial hypercholesterolemia (HoFH) have a mean life expectancy of 33 years (Ajufo et al), and thus the target population of patients to be treated with the instantly claimed gene therapy would reasonably include those patients of 33 years or less in age, whereby those of ordinary skill in the 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Wilson et al disclosed wherein the rAAV is AAV8.TBG.hLDLR ([00073], AAV8 vector comprising a human LDLR cDNA operably linked to a liver-specific thyroxine binding globulin (TBG) promoter). 
With respect to Claims 18-19, Wilson et al disclosed wherein patients with diagnosed with Heterozygous FH (HeFH) have moderate elevations in plasma LDL; whereas, patients diagnosed with Homozygous FH (HoFH) have high serum cholesterol [0003], and whereby patients diagnosed with HeFH or HoFH are encompassed by the method [00029].
With respect to Claim 8, Wilson et al disclosed wherein the composition is administered to the human subject via a peripheral vein (syn. intravenously, [00054]) by infusion of a suspension of replication deficient recombinant adeno-associated virus (rAAV), wherein said rAAV dosage may be formulated to comprise at least 1x10^9, 1x10^10, 1x10^11, 1x10^12, 1x10^14, or about 1x10^15 genome copies to treat a human patient (average 70kg), whereby 1x10^14 GC/patient is equivalent to 1.4x10^12 GC/kg [00056].

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

9. 	Claim(s) 2-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548), BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021), Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021), Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), and Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0), as applied to Claims 1-2, 5-8, and 18-19 above, and in further view of Jiang et al (Blood 18(10): 3321-3328, 2006; of record in IDS). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	Neither Wilson et al nor Wright et al, Boutin et al, Harrington et al, nor Ajufo et al teach/disclose wherein the method of treating a patient having familial hypercholesterolemia, said patient having a neutralizing antibody titer against the AAV8 capsid, is further treated with an immunosuppressive regimen.  
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 3, Jiang et al is considered relevant prior art for having taught that a gene therapy method comprising the use of an AAV8 gene therapy vector and an immunosuppressive regimen, whereby it was found that neutralizing antibody titers against the AAV8 capsid as low as about 1:5 in the host subject are still able to abrogate transduction of the AAV8 vector (Abstract), reducing transgene copy number by up to 100-fold in transduced cells, and resulting in undetectable levels of transgene expression (pg 3324, col. 2). Jiang et al taught that a short 
	
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wilson et al to further comprise an immunosuppressive regimen with a reasonable expectation of success because Jiang et al successfully demonstrated the practice of transient immunosuppression in a method of AAV8 vector-mediated gene therapy, the artisan being motivated to do so because Jiang et al demonstrated that naturally-occurring neutralizing antibodies can abrogate transduction of the AAV8 vector, reducing transgene copy number by up to 100-fold in transduced cells, and resulting in undetectable levels of transgene expression; whereas, a short course of immunosuppression is able to block the T cell response against the AAV8 vector, and thus preserve long-term transgene expression.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Wilson et al disclosed wherein the rAAV is AAV8.TBG.hLDLR ([00073], AAV8 vector comprising a human LDLR cDNA operably linked to a liver-specific thyroxine binding globulin (TBG) promoter). 
With respect to Claims 18-19, Wilson et al disclosed wherein patients with diagnosed with Heterozygous FH (HeFH) have moderate elevations in plasma LDL; whereas, patients diagnosed with Homozygous FH (HoFH) have high serum cholesterol [0003], and whereby patients diagnosed with HeFH or HoFH are encompassed by the method [00029].
With respect to Claim 8, Wilson et al disclosed wherein the composition is administered to the human subject via a peripheral vein (syn. intravenously, [00054]) by infusion of a suspension of replication deficient recombinant adeno-associated virus (rAAV), wherein said rAAV dosage may be formulated to comprise at least 1x10^9, 1x10^10, 1x10^11, 1x10^12, 1x10^14, or about 1x10^15 genome copies to treat a human patient (average 70kg), whereby 1x10^14 GC/patient is equivalent to 1.4x10^12 GC/kg [00056].
Wilson et al disclosed wherein the genome copy value may be determined and quantified using real-time PCR, although quantification of genome copies may be determined by any method known in the art [00055].
With respect to Claims 2 and 4-5, Boutin et al taught that the prevalence of neutralizing antibodies to AAV8 capsids is naturally present in about 38% human patients worldwide (Abstract) with a seroprevalence 1:30 (pg 706, col. 2), whereby each patient has a naturally varying concentration (syn. titer) of AAV8 neutralizing antibodies (Table 1; 0.02, 0.51, 0.86, 3.53, 11.41, 18.88, 26.77, 50.24, 166.03, and 185.54), and thus a range of titers that would be less than 1:5, about 1:5, less than 1:10, about 1:10, about 1:20, about 1:30, and greater than 1:30, whereby the majority of individuals (85-100%) who were seropositive for AAV8 presented low titers (1:20; pg 708, col. 2; Figure 3B; pg 710, col. 2). 
	Harrington et al (Applicant’s own work) taught the natural prevalence of AAV8 neutralizing antibodies in human patients ranging in age from 2 and 31 years (Abstract), whereby the majority of human patients have a naturally occurring AAV8 neutralizing antibody titer of less than about 1:5 (34/41 = 83%) or less than about 1:10 (37/41 = 90%; Table 2).
	Jiang et al taught wherein the subject, prior to an immunosuppressive regimen, naturally comprises an AAV8 neutralizing antibody titer of less than about 1:5 (Abstract; Table 1).
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

10. 	Claims 1, 6-7, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 29-34, and 37-38 of copending Application No. 15/306,419 (U.S. 2017/0101458; claim set filed October 19, 2021) in view of Wright et al (U.S. 2013/0072548), BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021) and Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021).
‘419 claims a method of treating familial hypercholesterolemia in a subject in need thereof, the method(s) comprising the step of administering to said subject a pharmaceutical composition comprising an AAV8 vector encoding a liver-specific promoter (e.g. TBG promoter), an enhancer (e.g. an alpha-1-microglobulin/bikunin enhancer, a polyadenylation signal sequence (e.g. a rabbit globin polyA), and a modified human LDLR gene encoding an amino acid sequence of SEQ ID NO:40, whereby at least 5x10^10 to 1.5x10^11 genome copies/kg of the AAV8 vector is administered. 
‘419 claims the pharmaceutical composition comprising the AAV8 particles further comprises a physiologically compatible saline solution. 
The claimed AAV8 vector of ‘419 anticipates the instantly recited AAV8 vector. 
‘419 does not recite ipsis verbis wherein a dose of 5 x 10^11 GC/kg of the rAAV suspension decreases baseline cholesterol levels in a double knockout (DKO) LDLR-/-Apobec-/- mouse model of Homozygous Familial Hypercholesterolemia (HoFH) by 25% to 75%.
However, the Examiner notes that instant independent Claim 1 fails to recite the actual dose that is to be administered. In contrast, instant Claim 8 positively recites administration of at least 5x10^11 genome copies/kg. 
Furthermore, "Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art product, to wit, AAV8.TBG.hLDLR ([00073], AAV8 vector comprising a human LDLR cDNA operably linked to a liver-specific thyroxine binding globulin (TBG) promoter) of Wilson et al, does not inherently possess the same properties as the instantly claimed should/if (recited conditional language) it be administered to a mouse model at a particular dose to achieve the functional results in said mouse model. 
Furthermore, the recitation of a process limitation in Claim 1, to wit, the conditional clause wherein a dose of 5 x 10^11 GC/kg of the rAAV suspension decreases baseline cholesterol levels in a double knockout (DKO) LDLR-/-Apobec-/- mouse model of Homozygous Familial Hypercholesterolemia (HoFH) by 25% to 75%, is not viewed as positively limiting the claimed viral vector formulation comprising at least 1x10^13 GC/ml concentration absent a showing that the conditional assay step performed in a mouse model imparts a novel or unexpected property to the claimed the claimed viral vector formulation comprising at least 1x10^13 GC/ml concentration, as it is assumed that equivalent viral vector formulations comprising at least 1x10^13 GC/ml concentration are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced viral vector formulations comprising at least 1x10^13 GC/ml concentration. The method in which the viral vector formulations comprising at least 1x10^13 GC/ml concentration is assayed in a mouse model system is immaterial to the patentability of a method of treating a human patient by administering to said human patient a viral vector formulation comprising rAAV encoding human LDLR operably linked to a liver-specific promoter. 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
‘419 does not recite wherein the pharmaceutical composition comprises a poloxamer. However, prior to the effective filing date of the instantly claimed invention, Wright et al is considered relevant prior art for having disclosed pharmaceutical AAV vector formularies 
Thus, the instant claims are considered obvious variants of the co-pending ‘419 claims. 
This is a provisional nonstatutory double patenting rejection.

11. 	Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 29-34, and 37-38 of copending Application No. 15/306,419 (U.S. 2017/0101458; claim set filed October 19, 2021), as applied to Claims 1, 6-7, and 18-19 above, and in further view of Wilson et al (WO 15/164778; published October 29, 2015; of record). 
‘419 does not recite ipsis verbis wherein the dose administered is at least 5x10^11 genome copies/kg. 
Wilson et al is considered relevant prior art for having disclosed a method for reducing the levels of serum cholesterol in a subject, e.g. human patient [00056], having familial hypercholesterolemia [0003], the method comprising the step(s) of administering to said patient a pharmaceutical composition comprising a rAAV vector, to wit, an rAAV comprising an AAV8 capsid [00013, 60], encoding human LDLR to a subject having familial hypercholesterolemia, thereby correcting serum cholesterol levels [0004].
Wilson et al disclosed wherein the human LDLR cDNA is operably linked to a liver-specific promoter, to wit, a thyroxine binding globulin (TBG) promoter [00073]. 
Wilson et al disclosed wherein the viral vector is formulated in a pharmaceutical composition comprising saline, e.g. phosphate buffered saline, [00057], and thus is “suitable for peripheral vein infusion in human subjects”, e.g. administered intravenously [00054]. 
Wilson et al disclosed that the rAAV dosage may be formulated to comprise at least 1x10^9, 1x10^10, 1x10^11, 1x10^12, 1x10^14, or about 1x10^15 genome copies to treat a human patient [00056].
Thus, the instant claims are considered obvious variants of the co-pending ‘419 claims. 

12. 	Claims 2-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 29-34, and 37-38 of copending 
	‘419 does not recite wherein the subject/patient has a neutralizing antibody titer of at least 1:5 or 1:10 against an AAV8 capsid, nor wherein the method further comprises an immunosuppressive regimen. 
However, prior to the effective filing date of the instantly claimed invention, Boutin et al taught that each patient has a naturally varying concentration (syn. titer) of AAV8 neutralizing antibodies (Table 1; 0.02, 0.51, 0.86, 3.53, 11.41, 18.88, 26.77, 50.24, 166.03, and 185.54), and thus a range of titers that would be less than 1:5, about 1:5, less than 1:10, about 1:10, about 1:20, about 1:30, and greater than 1:30, whereby the majority of individuals (85-100%) who were seropositive for AAV8 presented low titers (1:20; pg 708, col. 2; Figure 3B; pg 710, col. 2). 
	Harrington et al (Applicant’s own work) is considered relevant prior art for having taught the natural prevalence of AAV8 neutralizing antibodies in human patients ranging in age from 2 and 31 years (Abstract), whereby the majority of human patients have a naturally occurring AAV8 neutralizing antibody titer of less than about 1:5 (34/41 = 83%) or less than about 1:10 (37/41 = 90%; Table 2).
	Ajufo et al is considered relevant prior art for having taught that patients suffering from homozygous familial hypercholesterolemia (HoFH) have a mean life expectancy of 33 years (Abstract). 
Jiang et al is considered relevant prior art for having taught that a gene therapy method comprising the use of an AAV8 gene therapy vector and an immunosuppressive regimen, whereby it was found that neutralizing antibody titers against the AAV8 capsid as low as about 1:5 in the host subject are still able to abrogate transduction of the AAV8 vector (Abstract), reducing transgene copy number by up to 100-fold in transduced cells, and resulting in undetectable levels of transgene expression (pg 3324, col. 2). Jiang et al taught that a short course of immunosuppression is able to block the T cell response against the AAV8 vector, and thus preserve long-term transgene expression (pg 3325, col. 1; Figure 4).


13. 	Claims 1, 6-8, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,889,832.
	With respect to Claim 1, ‘832 claims (claim 13) a method of treating a human subject having familial hypercholesterolemia, the method comprising the step of administering to the human an AAV vector having an AAV8 capsid, said AAV vector encoding a human LDLR operably linked to a liver-specific promoter, wherein the formulation has a potency to decrease baseline cholesterol levels as per the instant recitation, and said formulation has a rAAV genome copy titer of at least 1x10^13 GC/ml (claims 1 and 20).
	With respect to Claim 6, ‘832 claims (claim 14) wherein the rAAV is AAV8.TBG.hLDLR.
	With respect to Claim 7, ‘832 claims (claim 15) wherein the pharmaceutical formulation buffer comprises 180mM NaCl, 10mM Na phosphate, and 0.001% poloxamer 188, at a pH of 7.3. 
With respect to Claim 8, ‘832 claims (claim 13) the dose administered is at least 5x10^11 genome copies/kg, as determined by oqPCR or ddPCR. 
With respect to Claims 18-19, ‘832 claims (claims 16-17), wherein the patients are diagnosed with HeFH or HoFH. 
	Thus, the instant claims are anticipated by and/or obvious variants of the ‘832 patented claims. 

14. 	Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,889,832, as applied to Claims 1, 6-8, and 18-19 above, and in further view of Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0), and Jiang et al (Blood 18(10): 3321-3328, 2006; of record in IDS).

However, prior to the effective filing date of the instantly claimed invention, Boutin et al taught that each patient has a naturally varying concentration (syn. titer) of AAV8 neutralizing antibodies (Table 1; 0.02, 0.51, 0.86, 3.53, 11.41, 18.88, 26.77, 50.24, 166.03, and 185.54), and thus a range of titers that would be less than 1:5, about 1:5, less than 1:10, about 1:10, about 1:20, about 1:30, and greater than 1:30, whereby the majority of individuals (85-100%) who were seropositive for AAV8 presented low titers (1:20; pg 708, col. 2; Figure 3B; pg 710, col. 2). 
	Harrington et al (Applicant’s own work) is considered relevant prior art for having taught the natural prevalence of AAV8 neutralizing antibodies in human patients ranging in age from 2 and 31 years (Abstract), whereby the majority of human patients have a naturally occurring AAV8 neutralizing antibody titer of less than about 1:5 (34/41 = 83%) or less than about 1:10 (37/41 = 90%; Table 2).
	Ajufo et al is considered relevant prior art for having taught that patients suffering from homozygous familial hypercholesterolemia (HoFH) have a mean life expectancy of 33 years (Abstract). 
Jiang et al is considered relevant prior art for having taught that a gene therapy method comprising the use of an AAV8 gene therapy vector and an immunosuppressive regimen, whereby it was found that neutralizing antibody titers against the AAV8 capsid as low as about 1:5 in the host subject are still able to abrogate transduction of the AAV8 vector (Abstract), reducing transgene copy number by up to 100-fold in transduced cells, and resulting in undetectable levels of transgene expression (pg 3324, col. 2). Jiang et al taught that a short course of immunosuppression is able to block the T cell response against the AAV8 vector, and thus preserve long-term transgene expression (pg 3325, col. 1; Figure 4).
Thus, the instant claims are obvious variants of the ‘832 patented claims. 

Conclusion
15. 	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633